Title: From James Madison to Thomas Jefferson, 26 January 1795
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Jany. 26. 95.
I have recd. your favor of Decr. 28. but [not] till three weeks after the date of it. It was my purpose to have answered it particularly, but I have been robbed of the time reserved for the purpose. I must of consequence limit myself to a few lines and to my promise given to the Fresco Painter to forward you the inclosed letter. Nothing since my last from Jay or Monroe. The Newspapers as usual teem with French victories and rumors of peace. There seem to be very probable indications of a progress made to this event, except in relation to G. B. with whom a Duet Campaign is the cry of France. The Naturalization has not yet got back from the Senate. I understand however it will suffer no material change. They have the prudence not to touch the Nobility clause. The House of Reps. are on the Military estabt. & the public debt. The difficulty & difference of opinion as to the former, produced a motion to request the P. to cause an estimate of the proper defence &c. It was in its real meaning, saying we do not know how many troops ought to be provided by our legislative duty, and ask your direction. It was opposed as opening the way for dragging in the weight of the Ex. for one scale, on all party questions—as extorting his opinion where he shd. reserve for his negative, and as exposing his unpopular opinions to be extorted at any time by an unfriendly majority. The prerogative men chose to take the subject by the wrong handle, and being joined by the weak men, the resolution passed. I fancied the Cabinet are embarrassed on the subject. On the subject of the Debt, the Treasury faction is spouting on the policy of paying it off as a great evil; and laving hold of two or three little excises passed last session under the pretext of war, are claiming more merit for their zeal that [sic] they allow to the opponents of these puny resources. Hamilton has made a long Valedictory Rept. on the subject It is not yet printed, & I have not read it. It is said to contain a number of improper things. He got it in, by informing the Speaker, he had one ready, predicated on the actual revenues, for the House whenever they shd. please to receive. Budinot the ready agent for all sycophantic jobbs, had a motion cut & dry just at the moment of the adjournment, for informing him in the language applied to the P. on such occasions, that the House was ready to receive the Rept. when he pleased, which passed without opposition & almost without notice. H. gives out that he is going to N. Y. and does not mean to return into public life at all. N. Jersey has changed all her members except Dayton whose zeal agst. G. B. saved him. There are not more than 2 or 3 who are really on all points Repubns. Dexter is under another sweat in his district, and it is said to be perfectly uncertain whether he or his Repub: competitor will succeed. Adieu Yrs.
Js. M. Jr.
